31,q25 -ol,o2,o3,w,C1S,ao      I

                                                                                       ()l,dgf
                               Rodolfo Garcia 768418                                  C)Ct I (0
                               LH.l098 S.HWY    2037
                               Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 12308,Capitol Station,
Austin,Texas 78711                                                August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 and 2156.


RE:        Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

           I would like to obtain dates and write numbers             a~pro~imate

and howmany 11.07 I have filed in ytiur court.My District court

are        refusing     to      provid     me   with   this information that is why

I     am     requesting         to   you    with all. the events that I have filed

before in this court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                               Sincerely yours,



                                                              Garcia,R.#768418
                                                              SIDi02559852
                                                              LH.l098 S.HWY 2037
                                                              Ft.Stockton,TX79735




                                                               AUG 14 2015


CC:File                        ,
.R::qEst :frr Cb.rt .aeits   am &.tes;